Citation Nr: 0943524	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  04-28 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-At-
Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from June 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Denver, Colorado, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA) which granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective from October 8, 2002.  The Veteran appealed the 
assigned evaluation, and in a July 2004 decision, a Decision 
Review Officer (DRO) assigned an increased, 50 percent 
evaluation effective from October 8, 2002.  The Veteran 
continued to disagree with the assigned evaluation, and 
perfected his appeal to the Board.

In September 2007, the Board denied entitlement to an initial 
evaluation in excess of 50 percent for PTSD.  The Veteran 
appealed this decision to the Court of Appeals for Veterans 
Claims (the Court) which, based on a March 2009 Joint Motion, 
vacated the Board's September 2007 decision with respect to 
PTSD and remanded the matter to the Board for action 
consistent with the Joint Motion.

The June 2003 rating decision additionally denied service 
connection for a genitourinary disability.  The Veteran 
perfected an appeal with regard to this issue, and in 
September 2007, the Board remanded the matter to the Appeals 
Management Center (AMC) in Washington, DC, for further 
evidentiary development.  Upon completion of that 
development, the issue was returned to the Board, and in an 
April 2009 decision, the Board affirmed the denial of service 
connection for a genitourinary disability.  There is no 
further question before the Board with regard to this issue.

Recent VA treatment records have explicitly raised the 
question of the Veteran's employability due to his service 
connected PTSD.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

At all times during the appellate period, PTSD has been 
manifested by depression, anxiety, sleep disturbances, 
nightmares, flashbacks, intrusive thoughts, discomfort in 
crowds, difficulty getting along with people, social 
isolation, and panic attacks, resulting in significant 
deficiencies in social and occupational functioning.  Total 
impairment is not shown.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.13, 4.126, 4.130, 
Code 9411, General Rating Formula for Mental Disorders 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

This appeal arises from the Veteran's disagreement with the 
initial assignment of an evaluation following the grant of 
service connection for PTSD.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No additional 
discussion of the duty to notify is therefore required.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice he was supplied.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   VA has 
obtained, or the Veteran has submitted, all available VA 
treatment records, provided repeated VA examinations, and 
obtained Social Security Administration records.  The 
appellant has submitted statements from family and his former 
employer.  He has waived initial RO consideration of all 
evidence and argument submitted directly to the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Evidence

The Veteran initially sought regular psychiatric treatment at 
the urging of his son in January 2002; he had previously been 
seen once in 1994 or 1995, but never came back.  He was 
reluctant, but stated that "everything is mounting up on 
me."  He reported being depressed, and sleeping only four to 
five hours a night.  He complained of nightmares, night 
sweats, hearing rain, isolation, hypervigilance, intrusive 
thoughts of combat, and survivors' guilt.  Although he had 
these symptoms for many years, they had eased until the 
terrorist attacks of September 11.  He dug a bomb shelter 
under his house in response to the attacks.  Since that time, 
he cried more easily and was irritable with his wife.  This 
was his third marriage, and they had several periods of 
separation.

In February 2002, the Veteran sought medication for what was 
described as "irritable panic" and anhedonia.  The Veteran 
denied feeling suicidal or homicidal, or ever having 
hallucinations or delusions.  A Global Assessment of 
Functioning (GAF) score of 35 was assigned by the doctor of 
osteopathy (DO) who saw him.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994). 

A GAF score from 31 to 40 is defined as some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood. Included in this definition is 
that a person is unable to work. 

A GAF score from 41 to 50 is defined as serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  Included in this definition is that a person is 
unable to keep a job.  A GAF score from 51 to 60 represents 
moderate symptoms, or moderate difficulty in social or 
occupational functioning.  

VA treatment records show continued, regular mental health 
treatment.  Care providers noted continued anxiety, 
tearfulness, and depression.  The Veteran described panic 
attacks on several occasions.  Medications were adjusted, 
which improved his sleep.  The veteran reported problems with 
his family life.  Though he remained married to his third 
wife, things were at times tense.  Problems centered around 
their son and his drinking problem.  The son had legal, 
employment, and relationship problems which the veteran's 
wife blamed, in part, on the Veteran.  The Veteran himself 
also had a drinking problem, though doctors stated that it 
was in at least partial remission.  

At a February 2003 VA PTSD examination, the Veteran reported 
that he had been married three times.  The first two 
marriages ended fairly quickly; he had one child from the 
second, but had never seen him.  His current marriage was 
described as "intact, stable, and supportive."  They had 
been married for 28 years, and had one son, as well as an 
adopted son from his wife's prior marriage.  The youngest son 
lived at home.  He stated he was in contact with his father 
and sister, and had good friends.  The Veteran had worked for 
one employer from 1969 to 1992; he left that job due to a 
back injury, and was diagnosed with depression during his 
application for disability in connection with that injury.  
He had been drinking heavily ever since service, until he 
began taking antidepressants in 2002.  The Veteran reported 
recurrent intrusive thoughts of Vietnam, hypervigilance and 
heightened startle reflex.  He had nightmares and avoided 
crowds and reminders of Vietnam.  He fell asleep easily, but 
would awaken repeatedly during the night.  The Veteran stated 
he was irritable, but the examiner did not note such on 
interview.  The Veteran continued to be depressed, though 
medication had helped.  He has crying episodes, and 
complained that his concentration was poor.  Personal hygiene 
was good.  There was no evidence of disturbed thought 
processes or loose associations.  The Veteran communicated 
well.  He denied homicidal or suicidal ideation, as well as 
hallucinations or delusions.  Memory was intact, and the 
Veteran was oriented.  The Veteran did seem depressed.  PTSD 
of moderate severity and associated dysthymic disorder were 
diagnosed.  A GAF score of 45, denoting serious impairment of 
social and family functioning, as well as mood fluctuation, 
and major impairment of occupational functioning, was 
assigned.  The examiner opined that Veteran had a "total 
disability," 60 percent of which he attributed to service 
connected psychiatric disorders.

In July 2003, the licensed clinical social worker (LCSW) 
noted that the Veteran remained uptight and anxious; he 
tended to be jumpy and there was a "real paranoid flavor" 
to many of the things he talked about.  PTSD symptoms were 
described as moderate to severe, and a GAF score of 47 was 
assigned.  Another provider noted that the Veteran was 
sleeping better.  The following month, the same reviewer 
assigned a GAF of 57, although he stated that the Veteran 
"is pretty much the way he has been for some time" with 
frequent, unspecified PTSD symptoms.  The LCSW also indicated 
the Veteran was diagnosed with obsessive compulsive disorder, 
though no obsessive behaviors were described.  In September 
2003, however, the treating DO assigned a GAF score of 35 
after the Veteran endorsed "some type of visual 
hallucinations on the sides of his vision."  Medications 
were otherwise helping him to calm down and relax.  The 
Veteran reported to the LCSW in October 2003 that "things 
were about the same."  He continued to have trouble sleeping 
and interacting with people.  He tends to isolate and become 
angry.  Social situations were difficult, but he had a "good 
supportive family."  A GAF score of 47 was assigned.  

The Veteran complained that many of his relationship problems 
were associated with people who had authority over him.  
Finding work was difficult.  
The Veteran was employed when he began his treatment, but 
left his job as a bus driver after an accident, due to a 
variety of physical disabilities, as reflected in VA, 
workers' compensation, and Social Security records.  VA 
treating providers discussed his concern with employment, and 
opined that due to PTSD and physical limitations, he was 
unemployable.  He also had problems with his son who lived at 
home, and this caused conflict between himself and his wife.

A VA PTSD examination was conducted in January 2004.  The 
examiner reported that the Veteran's situation was 
"essentially unchanged" from February 2003.  He was 
sleeping better, and nightmares had decreased in frequency if 
not intensity.  The Veteran also noted his remote memory 
seemed improved.  He still avoided crowds and was often 
depressed.  His appetite was poor and he had little energy.  
He no longer had crying spells.  The Veteran's personal 
hygiene was good, though he wore a heavy coat and hat 
throughout the appointment.  There was no evidence of a 
thought or communication disorder.  The Veteran remained 
alcohol free, and denied suicidal or homicidal ideation.  A 
GAF score of 45 was assigned.  "He continues to show 
significant and essentially unchanged serious impairment in 
social and family functioning and major impairment in 
occupational functioning."  

Statements from the Veteran's friends and family in September 
and October 2004 show that the Veteran demonstrated a severe 
increase in PTSD symptoms as of September 11.  He dug himself 
a fallout shelter in the basement.  He had always been 
hypervigilant and paranoid.  Helicopters passing overhead 
could trigger flashbacks.  He did not deal well with stress 
or crowds.

VA treatment records reveal continued regular psychotherapy.  
In June 2004, the Veteran reported that he continued to have 
angry outbursts, and cited an incident with a doctor over the 
phone when he disputed a bill.  A GAF score of 40 was 
assigned.  Doctors continued to note complaints of nightmares 
and irritability; the Veteran demonstrated paranoia and 
hypervigilance, especially at night.  He avoided people.  In 
April 2005, he reported that he got into an argument at the 
local VFW Club, and though it did not come to blows, it was 
tense.  The Veteran was drinking at the time.  Panic attacks 
were occurring more frequently in August 2005, coinciding 
with an increase in family stress.  "Fairly strong symptoms 
of" PTSD were reported in July 2006.  His motivation 
suffered, and doctors reported a decrease in personal hygiene 
in August 2006.  The Veteran would go for days without 
showering or shaving, though he tried to clean up when he 
went out.  He slept only three to four hours a night.  His 
home life continued to deteriorate, and as problems with is 
wife and son escalated, the Veteran experienced increasing 
PTSD symptoms.  His affect was variable and blunted by 
January 2007.  Nightmares continued, and after one, the 
Veteran was disoriented and bleeding from a cut on his hand.  
GAF scores of 38 were assigned.

Recent VA treatment records from 2008 and 2009 reveal 
continued complaints of sleep disturbance and impaired mood.  
Doctors commented on observable anxiety and depression due to 
PSTD.  Affect was blunted.  The Veteran stated in April 2009 
that his dog was his best friend.  His breathing difficulty 
was triggering panic attacks more frequently.  In April 
20098, the treating LCSW reported that the Veteran shows 
"significant impairment" in social, economic, and 
interpersonal relationships.  He was depressed, and his 
family life was impaired.  The LCSW felt the Veteran was 
unemployable due to PTSD.

III.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not 
appropriate here.  While there has been some waxing and 
waning of symptoms, overall no periods of sustained 
improvement warranting a staged evaluation have been shown.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

PTSD is evaluated according to the General Rating Formula for 
Mental Disorders at 38 C.F.R. § 4.130, under Diagnostic Code 
9411.  The Schedule provides that occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating.  38 C.F.R. § 4.130. 

The Veteran has persistently demonstrated depression and 
anxiety at levels which interfere with his ability to 
function socially or occupationally.  At times the Veteran 
has lacked motivation to perform even basic hygienic 
functions.  He avoids crowds, and even has problems 
maintaining effective relationships with his own family 
members.  Anger control remains a problem, and the Veteran 
has cited several incidents where his temper has nearly 
caused physical altercations.  Medications have only limited 
effectiveness.  At times, the Veteran has even has auditory 
and visual hallucinations.  Treating providers, in the best 
position to evaluate the Veteran's overall functioning, have 
consistently assigned GAF scores in the upper 30's or low 
40's; on a good day, the Veteran has shown GAF scores in the 
50's.  Such scores denote serious to major impairment in 
overall functioning.  

The Veteran has maintained some minimal level of functioning, 
however.  Despite home problems, he continues to work on his 
relationship with his wife and participates in dealing with 
their son.  Care providers note that he remains oriented and 
aware of his problems, and is capable of discussing solution 
strategies, even if he has difficulty implementing them.  
Total impairment is not shown.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

Accordingly, an increased rating of 70 percent, but no 
higher, is warranted for PTSD.


ORDER

An increased initial evaluation of 70 percent for PTSD is 
granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


